Title: From George Washington to Adam Stephen, 17 April 1757
From: Washington, George
To: Stephen, Adam



[Fort Cumberland, Md., 17 April 1757]
To Lt Colonel Stephen; of the Virginia Regiment.Sir,

You are to remain with the Garrison at this place, ’till the maryland troops shall relieve you: As soon after as possible you are to march the virginia Troops to Fort Loudoun—taking care to carry all the virginia stores to that place, except a few tools which shou’d be sent to the Branch. But, if it shou’d so happen that there do not come waggons enough to carry off the whole at once; You must have the remainder well secured here, and left under a Guard of our own Soldiers, which is to escort them down when more waggons arrive.
You are also to order the two Garrisons on Pattersons Creek (as soon as they can get waggons to transport their stores to Pearsalls) to march to the South-Branch: One of which to be posted at Harness’s Fort; the other at the Upper Tract (unless any of the Militia are there) then and in that case, they are to be posted at Fort Defence: and to use their utmost endeavours in protecting the Inhabitants, and encouraging them to plant—You must have the most exact account taken of the provisions that are in this Garrison; they are to be left for the use of the Marylanders, and a receipt taken from the commanding Officer for the quantity delivered.
The Indian Goods are to be removed to Fort Loudoun—Order the Quarter Master to have them and the Tools, together with the Soldiers clothing; and all the small things that are liable to be lost or stolen, carefully packed up.
In the execution of all these things I recommend it to you, to be as expeditious as possible; and to have due regard to the Interest & honor of Virginia. Given &c.

G:W.
April 17th 1757.   

